Case: 13-10663    Date Filed: 01/15/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10663
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:12-cr-00053-GAP-TBS-1

UNITED STATES OF AMERICA,

                                                          Plaintiff -Appellee,

                                     versus


WILLIE JEROME SANDERS,

                                                          Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 15, 2014)

Before PRYOR, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Willie Jerome Sanders appeals his conviction and sentence for illegal

possession of a firearm, in violation of 18 U.S.C. §§ 922(g), 924(a), and 924(e).

After a thorough review of the record, we affirm.
              Case: 13-10663     Date Filed: 01/15/2014   Page: 2 of 4


      Sanders was charged with possession of a Winchester 12-gauge shotgun and

ammunition. Because Sanders had several prior convictions, he faced a mandatory

minimum term of fifteen years’ imprisonment. At trial, Sanders stipulated that he

possessed the firearm and ammunition and that he had prior convictions, but he

argued that the government had to prove that his purely intrastate possession of a

firearm and ammunition “substantially” affected interstate commerce rather than

merely showing some “minimal nexus.”

      The government proffered evidence and testimony that the firearm and

ammunition had been manufactured outside of Florida and recovered in the state.

Sanders moved for a judgment of acquittal on the ground that this testimony was

insufficient to establish a “substantial” effect on interstate commerce. The court

overruled the motion, noting that the argument was foreclosed by precedent. The

jury found Sanders guilty.

      The presentence investigation report identified Sanders as an armed career

criminal under § 924(e) and U.S.S.G. § 4B1.4(b), which subjected him to a fifteen-

year mandatory minimum sentence. Without the enhancement, Sanders would

have faced a sentencing range of 51 to 63 months’ imprisonment and a statutory

maximum of 10 years’ imprisonment. See 18 U.S.C. § 924(a)(2). Sanders

objected, arguing that the court should not enhance his sentence because his prior

convictions had not been proven to a jury beyond a reasonable doubt. At an


                                          2
              Case: 13-10663     Date Filed: 01/15/2014    Page: 3 of 4


evidentiary hearing, the government proffered evidence and testimony to establish

the validity of the prior convictions and Sanders’s identity as the perpetrator of

those offenses. The district court overruled Sanders’s objections and, although it

agreed that the mandatory minimum sentence was arbitrary and unjust, sentenced

Sanders to fifteen years’ imprisonment.

      Sanders now appeals, raising two arguments: First, Sanders contends that §

922(g) is unconstitutional as applied to him. Second, he argues that his sentence is

invalid because the government did not prove his prior convictions to a jury

beyond a reasonable doubt. We address each in turn.

             I. Section 922

      Sanders argues that § 922(g) is unconstitutional because something more

than a minimal interstate nexus is required under United States v. Lopez, 514 U.S.
549 (1995). He notes that his conduct was purely intrastate. We review the

constitutionality of a statute de novo. United States v. Phaknikone, 605 F.3d 1099,

1107 (11th Cir. 2010).

      Sanders’s argument is squarely foreclosed by precedent. See, e.g., United

States v. Jordan, 635 F.3d 1181, 1189 (11th Cir. 2011) (holding § 922(g)

constitutional as applied because “[t]he jurisdictional requirement is satisfied when

the firearm in question has a ‘minimal nexus’ to interstate commerce” such as

travelling in interstate commerce). “We are bound by prior panel decisions unless


                                          3
              Case: 13-10663     Date Filed: 01/15/2014   Page: 4 of 4


or until we overrule them while sitting en banc, or they are overruled by the

Supreme Court.” Id.

             II. Prior convictions

      Sanders next argues that, for the court to impose an enhanced mandatory

minimum sentence, the government had to prove his prior convictions to the jury

beyond a reasonable doubt. We review constitutional sentencing issues de novo.

United States v. Steed, 548 F.3d 961, 978 (11th Cir. 2008).

      The fact of a prior conviction is not an element of the offense that needs to

be proven beyond a reasonable doubt. Almendarez–Torres v. United States, 523
U.S. 224, 239–40 (1998). We have previously noted that, until the Supreme Court

specifically overrules itself, we are bound by Almendarez–Torres. United States v.

Greer, 440 F.3d 1267, 1273 (11th Cir. 2006).

      As Sanders concedes, the Supreme Court has not overruled Almendarez–

Torres. See Alleyne v. United States, 570 U.S. at ___ n.1, 133 S. Ct. 2151, 2160 n.1

(2013) (explaining that the Court was not reconsidering its decision in

Almendarez–Torres). Thus, it remains binding precedent, and the government was

not required to prove Sanders’s prior convictions to a jury beyond a reasonable

doubt. See Greer, 440 F.3d at 1273.

      For the foregoing reasons, we affirm Sanders’s conviction and sentence.

      AFFIRMED.


                                         4